Case 1:12-cv-01466-ALC Document 36-4 Filed 08/26/19 Page 1 of 3

 

 
i

Case 1:12-cv-01466-ALC Document 36-4

81-@8-20865 14:32

vee ate ae tee the aa,
SO: dunt Skid a”
” Phasing, Miverstom A373

Einily Ueyd

z

Carol E. Funves .
AGIMEY Ote COUT RACTING OFFICER

Tel 598) Goeeaezn
Gas-(7 18) 88-3278
CFRNVEG@DEP.NYC.GOV

 

(?

Filed 08/26/19 Page 2 of 3

7183456614 FAGE2

December 28, 2005

-Mr. Robert Sulomon
Schlesinger Electrical Contractors, Inc.

664 Bergen Street
Brooklyn, NY 11238

Re: Construction Employment Report incomplete:
DEP Project No. WL79VE; BNR Treatment and Misc. Improvements at

Wards Island PCP.

Dear Mr. Solomon:

Your Construction Employment Report tor tke above referenced cuntraci is
incumpicte and cannot be accepted as submilled, In order to process this Repurt it
tnust he completed in accordance with the implementing regulations of Mayoral
Executive Order No, 50 af 1980, as amended.

Please correct the discrepancy listed belaw and submit all required decuntents ag

Soon as possible.
PART I

& Section C, Employment Pulleies & Procedures.
item #11. Your tirm MUST provide all documents as required (¢.g.
collective bargaining agreements; personnel policy/manuals; pension plan,

etc.)

OTHRR

i Your tires MUST attach » written EEO pullcy statement.

& Your firm must submit a completed Construction Employment
Report tor Siemens Electrical, us well as a Joint Venture Agreement
for Schlesinger-Siemens, LLC.

Please send the curnpluted form and atlachments to me at the following address:

Department of Environmental Protection
OMee of Contract Compliance

59-17 Junction Blvd - 17 Floor
Hushing, NY 11373

Ifyou have any questions, please call me ut 71 B-595-3209, fax 718-595-327 |,

Your cooperation is appreciated, . __. een oe

Very truly yours, -

tual Kae

Danie! Katz
Director, Contract Compliance Proyrains

Enclosure
eu Alan Wasserman — DACCO; File

 
Case 1:12-cv-01466-ALC Document 36-4 Filed 08/26/19 Page 3 of 3

is cP Q f) g {3 3 oO

December 28, 3005

4

 

- —_
Mr, Robert Sctomon

DEPARTMENT OF Schiesinger Electrical Contractors, Inc.
ENVIRONMENTAL 664 Bergen Street

PROTECTION Brooklyn, NY 11238

52-47 Junction

Boulevard
Flushing, New Yor 11379
Re: — Construction Employment Report for Siemens Electrical —

Emily Loyd Project No, 26)V-12E; Mise. improvements — Electrical Work ~ at
Commissioner 26" Ward WECP, Brooklyn, :

Dear Mr. Solomon:
Carol E, Fanves

AGIRICY CISRE CONTRACTING OFFICER Thank you for your submission of the Construction Employment Report for

rel On 295-3225 Schlesinger Electrical Contractors. According to our files, an Employment

CFENVES@DEP.NYC.GOV - Report for Siemens Electrical is also needed, as well as a joint venture
agreement for Schlesinger-Siemens Electrical, LLC for the above referenced
project,

Please have all documentation mailed to the Contract Compliance Office as
soon as practical, If you have any questions, please cal] me at 718-595-3209,

Thank you for your cooperation.
Sincerely,

Dawu!

Daniel Katz
Director, Contract Compliance Programs

DKAa
Enels.

2. fu)
Je c - 4 /' fe pe eh pA. fpee US was

 

i ttc eee en me - + } 4 5
raven Bt Wfffe x’ @

 

rH
' Lie eee povided

El sees ne

Asn an

 
